Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
The proposed amendments overcome the prior art of record. The claims are in condition for allowance pending the remaining 35 USC 112b rejection.
The 35 USC 112b rejection is maintained. See updated rejection below. It is strongly recommended that applicant clearly point out where in the specification there is support that a module or manager is tied in some capacity to hardware such as a processor.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1:
“a dialogue manager”
“a model-based module
“a rules-based module”
… while supported in the specification does not allow one of ordinary skill in the art to definitely interpret the claims, module can pertain to various types and is analogous to unit, element, device, etc.. For purposes of prior art, it shall be construed as software. However, when looking to the specification is it unclear whether there is adequacy. Additionally, there appears to be no implicit or inherent interpretation of “manager” or “module” known in the art, such as in an example when a processor, display, speaker, hardware, circuit, etc. is claimed in a digital/analog based claim set. It is strongly recommended that applicant clearly point out where in the specification there is support that a module or manager is tied in some capacity to hardware such as a processor. 



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	NOTE: The claims are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim limitations, specifically claim 1 in question recite:
“a speech-based interface…”. 
“a natural language processor…”
	In the scope of software-hardware, such elements preceding “interface” or “processor” provide structure that is in itself structure analogous to BRI examples such as a knife blade unit for cutting. If interface or processor were recited on its own in the current claims, such interpretation may not be applicable, and instead a generic placeholder could be present, such as the sole mention of “device” or “apparatus” on its own would in fact invoke 112(f). In the case above, this is not reasonable for the field of software/hardware. However an interface and a processor on their own are in fact known structures.
Such claims are believed to not exhibit:
1) a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function, and
2) “means” or “step”, and 2) usage of the word “means” or “step”.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
“a dialogue manager”
“a model-based module
“a rules-based module”
Neither of the above managers or modules or on their own provide structure to perform the function in this limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



	
	


Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as a machine interface; a speech-based user interface configured to receive a first speech input from a user and to convert said first speech input into a text-based representation of the first speech input; a natural language processor configured to process the text-based representation so as to determine an intent, entity and internal state of the first speech input based on the processed text- based representation; and a dialogue manager comprising a model-based module and a rules-based module, wherein the model-based module is configured to apply a statistical model-based data processing policy in generating the responsive actions by the computer system and the rules-based module is configured to apply a rules-based data processing policy in generating the responsive actions by the computer system, wherein the dialog manager is configured to: recognize, via the model-based module and from the determined intent, entity and internal state of the first speech input, that the first speech input is one of: a service task and a general dialog, from among the service task and the general dialog, wherein service tasks invoke machine-based services executed by the computer system to complete tasks for the user, and wherein general dialog invokes responsive dialog independent of service tasks, determine, by the model-based module and according to the recognition of the first speech input as one of: the service task and the general dialog, that a first responsive action to the first speech input is to be generated with a first data processing policy, from among the first data processing policy and a second data processing policy, wherein the first data processing policy is one of the rules-based data processing policy or the statistical model-based data processing policy, wherein the second data processing policy is the other of the rules-based data processing policy or the statistical model-based data processing policy,  wherein, in response to recognition of the first speech input as the service task, it is determined that the first responsive action is to be generated by the rules- based module applying the rules-based data processing policy so as to execute the invoked machine-based services, and wherein, in response to recognition of the first speech input as the general dialog, it is determined that the first responsive action is to be generated by the model-based module applying the model-based data processing policy so as to generate the invoked responsive dialog,  generate the first responsive action with the first data processing policy, in accordance with the determination, and output the first responsive action via the speech-based user interface and/or the machine interface.
The above claims are deemed allowable given the complex nature of distinguishing policies for dialog versus requests using rule versus model concepts as precisely claimed as a whole. The prior art generally does not distinguish grammar/vocabulary from model usage, wherein they are used separately or together but not selectively together. Under BRI it is reasonable to infer that a model may not be used when a grammar is used (and visa versa) when one or the other fails to produce proper results. However, this scenario is still globally under the premise that both model and grammar are to be used together for the same input. Other prior art teaches that vocabulary is used for spelling. Similarly, art teaches a unified model and a neural network model with policy learner for all inputs as well as bot conversations with user requests in a chat. Finally, another prior art teaches a markup language model with separate grammar rules. The key distinction in the overall prior art teachings is that grammar and models are used separately or together but not selectively chosen over each other pending the input type. At best under BRI the closest prior art combination would amount to a multi-model multi-grammar system where nth permutations of model and grammar selection are possible pending the context of input, wherein instances can occur where none or one of a model or grammar is selected pending criteria such as confidence, wait time, etc. of the input, and where service/tasks/requests are used with a learning model specifically and individual words are addressed with a grammar/dictionary. Therefore the prior art fails to teach or suggest the complex claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20140297282 A1	Peters; Stephen Douglas et al.
Conversation, dialogs with a user for requests

US 20110060587 A1	Phillips; Michael S. et al.
Multiple models, vocabularies, dictionaries, grammars for spelling and context

Kozhaya; Joseph N. et al.	US 20190347326 A1	
Dialog modeling in user-system interaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov